By the Court.
This is an application for the allowance of a writ of error to the Police Court of Cincinnati. We refuse to allow the writ for the reason that the application can be made as well to the Court of Common Pleas. Were we to establish the px’actice that all such applications are to be made to this court, without first going to the Common Pleas, we should be utterly unable to dispose of the business of the court. Necessity, therefore, compels us to confine the hearing of such applications to exceptional cases, where the special circumstances render it necessax-y.
As the court, sua sponte, refused to consider the application, the points and citations of counsel, which related only to the questions in the case, are omitted*